Exhibit 10.1
EXECUTION VERSION





SunEdison, Inc.
$500,000,000
0.25% Convertible Senior Notes due 2020
PURCHASE AGREEMENT
June 4, 2014
DEUTSCHE BANK SECURITIES INC.
GOLDMAN, SACHS & CO.
As Representatives of the
      Several Initial Purchasers


c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Ladies and Gentlemen:
SunEdison, Inc., a Delaware corporation (the “Company”), hereby confirms its
agreement with you (the “Initial Purchasers”), as set forth below.
Section 1.    The Securities. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Initial Purchasers
$500,000,000 aggregate principal amount of its 0.25% Convertible Senior Notes
due 2020 (the “Firm Notes”), convertible into shares of the Company’s common
stock, par value $.01 per share (“Common Stock”), and at the election of the
Initial Purchasers, up to an aggregate of $100,000,000 additional principal
amount of its 0.25% Convertible Senior Notes due 2020 (the “Optional Notes” and,
together with the Firm Notes, the “Notes”). The Notes are to be issued under an
indenture (the “Indenture”), to be dated as of June 10, 2014, by and between the
Company and Wilmington Trust, National Association, as trustee (the “Trustee”).
The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.
In connection with the offering of the Firm Notes, the Company is separately
entering into convertible note hedge transactions and warrant transactions with
one or more counterparties, which may include affiliates of one or more of the
Initial Purchasers (each, a “Call Spread Counterparty”), in each case pursuant
to a convertible note hedge confirmation (a “Base Bond Hedge Confirmation”) and
a warrant confirmation (a “Base Warrant Confirmation”), respectively, each dated
the date hereof (the Base Bond Hedge Confirmations and the Base Warrant
Confirmations, collectively, the “Base Call Spread Confirmations”), and in
connection with the issuance of any Optional Notes, the Company and each Call
Spread Counterparty may enter into an additional convertible note hedge
transaction and an additional warrant transaction pursuant to an additional
convertible note hedge






--------------------------------------------------------------------------------



confirmation (an “Additional Bond Hedge Confirmation”) and an additional warrant
confirmation (an “Additional Warrant Confirmation”), respectively, each to be
dated the date on which the option granted to the Initial Purchasers pursuant to
Section 3 hereof to purchase such Optional Notes is exercised (the Additional
Bond Hedge Confirmations and the Additional Warrant Confirmations, the
“Additional Call Spread Confirmations” and, together with the Base Call Spread
Confirmations, the “Call Spread Confirmations”).
In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated June 4, 2014 (the “Preliminary Memorandum”), setting
forth or including a description of the terms of the Notes, the terms of the
offering of the Notes and a description of the Company. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Annex A hereto in the most
recent form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase Notes
prior to the time when sales of the Notes were first made (the “Time of
Execution”). Promptly after the Time of Execution and in any event no later than
the second business day following the Time of Execution, the Company will
prepare and deliver to each Initial Purchaser a final offering memorandum (the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Company hereby confirms
that it has authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Notes by the Initial Purchasers.
Section 2.    Representations and Warranties. As of the Time of Execution and at
the Closing Date and any Option Closing Date, the Company represents and
warrants to and agrees with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date and any Option Closing Date):

-2-

--------------------------------------------------------------------------------



(a)    The Preliminary Memorandum, on the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date or Option Closing Date (as defined in
Section 3 below), as the case may be, will not, and the Final Memorandum as of
its date and on such Closing Date or Option Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through Deutsche Bank Securities Inc. specifically for
inclusion therein, it being understood and agreed that the only such information
is that described in Section 12 hereof. The Company has not distributed or
referred to and will not distribute or refer to any written communication (as
defined in Rule 405 of the Act) that constitutes an offer to sell or
solicitation of an offer to buy the Notes (each such communication by the
Company or its agents and representatives (other than the Pricing Disclosure
Package and Final Memorandum) an “Issuer Written Communication”) other than the
documents listed on Annex A hereto, including the Pricing Disclosure Package,
the Final Memorandum and the recorded electronic road show made available to
investors (the “Recorded Road Show”). Any information in an Issuer Written
Communication that is not otherwise included in the Pricing Disclosure Package
and the Final Memorandum does not conflict with the Pricing Disclosure Package
or the Final Memorandum and each Issuer Written Communication, when taken
together with the Pricing Disclosure Package, does not at the Time of Execution,
and when taken together with the Final Memorandum at the Closing Date or the
Option Closing Date, as the case may be, will not, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

-3-

--------------------------------------------------------------------------------



(b)    As of the Closing Date or the Option Closing Date, as the case may be,
the Company will have the authorized, issued and outstanding capitalization set
forth in the Offering Memorandum under the heading “Capitalization”; all of the
outstanding shares of capital stock or other ownership interests of the Company
and each of the subsidiaries of the Company as listed in Exhibit 21 to Item 15
of the Company’s Annual Report on Form 10-K filed with the Securities and
Exchange Commission (the “Commission”) on March 6, 2014 (each, a “Subsidiary”
and collectively, the “Subsidiaries”) have been, and as of the Closing Date or
the Option Closing Date, as the case may be, will be, duly authorized and
validly issued, are fully paid and, with respect to shares of capital stock,
nonassessable and were not issued in violation of any preemptive or similar
rights; upon receipt of stockholder approval, the shares of Common Stock
initially issuable upon conversion of the Notes will have been duly and validly
authorized and reserved for issuance and, when issued and delivered in
accordance with the provisions of the Notes and the Indenture, will be duly and
validly issued, fully paid and nonassessable and will conform to the description
of the Common Stock of the Company contained in the Offering Memorandum; upon
receipt of stockholder approval, the shares of Common Stock initially issuable
upon any exercise of warrants in connection with the Call Spread Confirmations
will have been duly and validly authorized and reserved for issuance and, when
issued and delivered in accordance with the provisions of the Call Spread
Confirmations, will be duly and validly issued, fully paid and nonassessable and
will conform to the description of the Common Stock of the Company contained in
the Offering Memorandum; other than as described in the Offering Memorandum, all
of the outstanding shares of capital stock of the Company and of each of the
Subsidiaries will be free and clear of all liens, encumbrances, equities and
claims or restrictions on transferability (other than those imposed by the Act
and the securities or “Blue Sky” laws of certain jurisdictions) or voting.
Except as set forth in the Offering Memorandum and other than grants of
equity-based awards pursuant to the Company’s equity incentive and employee
benefit plans (including employee stock purchase plans) or in connection with
the Call Spread Confirmations, there are no (i) options, warrants or other
rights to purchase, (ii) agreements or other obligations to issue or (iii) other
rights to convert any obligation into, or exchange any securities for, shares of
capital stock of or ownership interests in the Company or any of the
Subsidiaries outstanding. Except for the Subsidiaries or as disclosed in the
Offering Memorandum, the Company does not own, directly or indirectly, any
shares of capital stock or any other equity or long-term debt securities or have
any equity interest in any firm, partnership, joint venture or other entity.
(c)    Each of the Company and the Subsidiaries is duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and has all requisite corporate power and authority to own its
properties and conduct its business as now conducted and as described in the
Offering Memorandum; each of the Company and the Subsidiaries is duly qualified
to do business in all other jurisdictions where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on the general affairs, management,
business, condition (financial or otherwise), prospects or results of operations
of the Company and the Subsidiaries, taken as a whole (the occurrence of any
such effect, a “Material Adverse Effect”).

-4-

--------------------------------------------------------------------------------



(d)    The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes and to issue the
Common Stock issuable upon conversion of the Notes. The Notes, when issued, will
be in the form contemplated by the Indenture. The Notes have each been duly and
validly authorized by the Company and, when executed by the Company and
authenticated by the Trustee in accordance with the provisions of the Indenture
and, in the case of the Notes, when delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, will constitute valid
and legally binding obligations of the Company, entitled to the benefits of the
Indenture, and enforceable against the Company in accordance with their terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought (collectively, the “Enforceability Exceptions”).
(e)    The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company and, when executed and delivered by
the Company (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
(f)    The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by the Company. This Agreement has been duly executed and delivered
by the Company.
(g)    No consent, approval, authorization or order of any court or governmental
agency or body, or third party is required for the issuance and sale by the
Company of the Notes to the Initial Purchasers, the issue of the Common Stock
upon conversion of the Notes or the consummation by the Company of the other
transactions contemplated hereby, except such as have been obtained and such as
may be required under state securities or “Blue Sky” laws in connection with the
purchase and resale of the Notes by the Initial Purchasers. None of the Company
or the Subsidiaries is (i) in violation of its certificate of incorporation or
bylaws (or similar organizational document), (ii) in breach or violation of any
statute, judgment, decree, order, rule or regulation applicable to any of them
or any of their respective properties or assets, except for any such breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect, or (iii) in breach of or default under (nor has any event
occurred that, with notice or passage of time or both, would constitute a
default under) or in violation of any of the terms or provisions of any
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate, contract or other agreement or
instrument to which any of them is a party or to which any of them or their
respective properties or assets is subject (collectively, “Contracts”), except
for any such breach, default, violation or event that would not, individually or
in the aggregate, have a Material Adverse Effect.

-5-

--------------------------------------------------------------------------------



(h)    The execution, delivery and performance by the Company of this Agreement
and the Indenture and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers and the issuance of the Common Stock
upon conversion of the Notes) will not conflict with or constitute or result in
a breach of or a default under (or an event that with notice or passage of time
or both would constitute a default under) or violation of any of (i) the terms
or provisions of any Contract, except for any such conflict, breach, violation,
default or event that would not, individually or in the aggregate, have a
Material Adverse Effect, (ii) the certificate of incorporation or bylaws (or
similar organizational document) of the Company or any of the Subsidiaries or
(iii) (assuming compliance with all applicable state securities or “Blue Sky”
laws and assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof) any statute, judgment, decree, order,
rule or regulation applicable to the Company or any of the Subsidiaries or any
of their respective properties or assets, except for any such conflict, breach
or violation that would not, individually or in the aggregate, have a Material
Adverse Effect.
(i)    The audited consolidated financial statements of the Company and the
Subsidiaries included in the Offering Memorandum present fairly in all material
respects the financial position, results of operations and cash flows of the
Company and the Subsidiaries at the dates and for the periods to which they
relate and have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis, except as otherwise stated therein.
The summary and selected financial and statistical data in the Offering
Memorandum present fairly in all material respects the information shown therein
and have been prepared and compiled on a basis consistent with the audited
financial statements included therein, except as otherwise stated therein. KPMG
LLP (the “Independent Accountants”) is an independent public accounting firm
within the meaning of the Act and the rules and regulations promulgated
thereunder.
(j)    There is not pending or, to the knowledge of the Company, threatened any
action, suit, proceeding, inquiry or investigation to which the Company or any
of the Subsidiaries is a party, or to which the property or assets of the
Company or any of the Subsidiaries are subject, before or brought by any court,
arbitrator or governmental agency or body that would, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Notes to be sold hereunder or the consummation of
the other transactions described in the Offering Memorandum.
(k)    Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, presently required or necessary to own or lease, as the case
may be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect; each of
the Company and the Subsidiaries has fulfilled and performed all of its
obligations with respect to such Permits and no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any other material impairment of the rights of the holder of any
such Permit; and none of the Company or the Subsidiaries has received any notice
of any proceeding relating to revocation or modification of any such Permit,
except as described in the Offering Memorandum and except where such revocation
or modification would not, individually or in the aggregate, have a Material
Adverse Effect.

-6-

--------------------------------------------------------------------------------



(l)    Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter into any transactions or contracts (written
or oral) not in the ordinary course of business, which liabilities, obligations,
transactions or contracts would, individually or in the aggregate, be material
to the general affairs, management, business, condition (financial or
otherwise), prospects or results of operations of the Companies and the
Subsidiaries, taken as a whole, (ii) none of the Company or the Subsidiaries has
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock (other than
with respect to any of such Subsidiaries, the purchase of, or dividend or
distribution on, capital stock owned by the Company) and (iii) there shall not
have been any change in the capital stock or long-term indebtedness of the
Company or the Subsidiaries.
(m)    Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves, there is no tax deficiency that has been asserted against the Company
or any of the Subsidiaries that would have, individually or in the aggregate, a
Material Adverse Effect.
(n)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Offering Memorandum are based on or derived from sources that are not reliable
and accurate in all material respects.
(o)    None of the Company, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Notes to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date or the Option Closing Date, as the case may
be.
(p)    Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all personal property described in the
Offering Memorandum as being owned by it and good and marketable title to a
leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Offering Memorandum or
to the extent the failure to have such title or the existence of such liens,
charges, encumbrances or restrictions would not, individually or in the
aggregate, have a Material Adverse Effect. The Company and the Subsidiaries own
or possess, or can obtain on reasonable terms, adequate licenses or other rights
to use all patents, trademarks, service marks, trade names, copyrights and
know-how necessary to conduct the businesses in all material respects now or
proposed to be operated by them as described in the Offering Memorandum, and,
except as described in the Offering Memorandum, none of the Company or the
Subsidiaries has received any notice of infringement of or conflict with (or
knows of any such infringement of or conflict with) asserted rights of others
with respect to any patents, trademarks, service marks, trade names, copyrights
or know-how that, if such assertion of infringement or conflict were sustained,
would have a Material Adverse Effect.
(q)    There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum.

-7-

--------------------------------------------------------------------------------



(r)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect (A) each of the Company and the Subsidiaries is in compliance
with and not subject to liability under applicable Environmental Laws (as
defined below), (B) each of the Company and the Subsidiaries has made all
filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Company or any of the
Subsidiaries, threatened against the Company or any of the Subsidiaries under
any Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or proposed for listing
on the National Priorities List under CERCLA or is (ii) listed in the
Comprehensive Environmental Response, Compensation, Liability Information System
List promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.
For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the environment, including, without limitation, laws relating to
(i) emissions, discharges, releases or threatened releases of hazardous
materials into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.
(s)    There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened.
(t)    Each of the Company and the Subsidiaries carries insurance in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties.
(u)    None of the Company or the Subsidiaries has any material liability for
any prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

-8-

--------------------------------------------------------------------------------



(v)    Each of the Company and the Subsidiaries (i) makes and keeps accurate
books and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization and (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals. The Company and the
Subsidiaries maintain a system of “internal control over financial reporting”
(as defined in Rule 13a-15(f) of the Exchange Act) that comply with the
requirements of the Exchange Act and has been designed by, or under the
supervision of, the Company’s management to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles.
(w)    The Company and the Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations, with
the participation of management, of the effectiveness of their disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act.
(x)    None of the Company or the Subsidiaries will be an “investment company”
or “promoter” or “principal underwriter” for an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder.
(y)    The Notes and the Indenture will conform in all material respects to the
descriptions thereof in the Offering Memorandum.
(z)    Immediately after the consummation of the transactions contemplated by
this Agreement, the fair value and present fair saleable value of the assets of
each of the Company and the Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities;
none of the Company or the Subsidiaries (each on a consolidated basis) is, nor
will any of the Company or the Subsidiaries (each on a consolidated basis) be,
after giving effect to the execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby,
(a) left with unreasonably small capital with which to carry on its business as
it is proposed to be conducted, (b) unable to pay its debts (contingent or
otherwise) as they mature or (c) otherwise insolvent.
(aa)    None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the Notes or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement to register any of the Notes under the Act
or to qualify the Indenture under the Trust Indenture Act of 1939, as amended.

-9-

--------------------------------------------------------------------------------



(bb)    No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Notes and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.
(cc)    None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes.
(dd)    None of the Company, the Subsidiaries, any of their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers) has engaged in any directed selling efforts (as that term is defined
in Regulation S under the Act (“Regulation S”)) with respect to the Notes; the
Company, the Subsidiaries and their respective Affiliates and any person acting
on its or their behalf (other than the Initial Purchasers) have complied with
the offering restrictions requirement of Regulation S.
(ee)    Neither the Company nor any of the Subsidiaries nor, to the best
knowledge of the Company, any director, officer, agent, employee, Affiliate or
other person associated with or acting on behalf of the Company or any of the
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 (the
“FCPA”) or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment. To the knowledge of the Company, its Affiliates have
conducted their businesses on behalf of the Company in compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.
(ff)    The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(gg)    Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury, the U.S. Department of Commerce, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (“Sanctions”); and the Company will not
directly or indirectly use the proceeds of the offering contemplated hereby, (i)
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any Sanctions or (ii) in any
other manner that will result in a violation by any person (including any person
participating in the transaction, whether as an initial purchaser, advisor,
investor or otherwise) of Sanctions.

-10-

--------------------------------------------------------------------------------



(hh)    The Company has not sold or issued any shares of Common Stock during the
six month period preceding the date of the Offering Memorandum, including any
sales pursuant to Regulation D of the Act, other than (a) shares issued pursuant
to employee benefit plans, stock option plans or other employee compensation
plans or pursuant to outstanding options, rights or warrants or (b) as disclosed
in the Pricing Disclosure Package and the Final Memorandum.
(ii)    Within the preceding six months, neither the Company nor any other
person acting on behalf of the Company has offered or sold to any person any
Notes, or any securities of the same or a similar class as the Notes, other than
(i) the Notes offered or sold to the Initial Purchasers hereunder, (ii) the
Company’s 2.00% Convertible Senior Notes due 2018 and (iii) the Company’s 2.75%
Convertible Senior Notes due 2021. The Company will take reasonable precautions
designed to insure that any offer or sale, direct or indirect, in the United
States or to any “U.S. person” (as defined in Rule 902 under the Act) of any
Notes or any substantially similar security issued by the Company, within six
months subsequent to the date on which the distribution of the Notes has been
completed (as notified to the Company by Deutsche Bank Securities Inc.), is made
under restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Notes in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act.
(jj)    Each of the Base Call Spread Confirmations and performance thereof has
been, and, if applicable, the Additional Call Spread Confirmations at the time
of delivery of the Optional Notes and performance thereof will have been, duly
authorized, and each Call Spread Confirmation has been or will have been, as the
case may be, executed and delivered by the Company and, assuming due execution
and delivery thereof by the Call Spread Counterparties, constitutes, or will
constitute, as the case may be, a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms.
Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Subsidiaries to each Initial Purchaser as to the matters covered
thereby.
Section 3.    Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, (a) the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Firm Notes in the respective
amounts set forth on Schedule 1 hereto from the Company at 97.5% of their
principal amount and (b) in the event and to the extent that the Representatives
shall exercise the election to purchase Optional Notes as provided below, the
Company agrees to issue and sell to the Initial Purchasers, at the same purchase
price set forth in clause (a) of this Section 3, and each of the Initial
Purchasers, acting severally and not jointly, agrees to purchase from the
Company that portion of the aggregate principal amount of the Optional Notes as
to which such election shall have been exercised (to be adjusted by the
Representatives so as to eliminate fractions of $1,000), in each case as set
forth opposite the name of such Initial Purchaser set forth on Schedule 1
hereto.
The Company hereby grants to the Initial Purchasers the right to purchase at
their election up to $100,000,000 in aggregate principal amount of each series
of the Optional Notes, at the purchase price set forth in clause (a) of the
first paragraph of this Section 3. Any such election to purchase Optional Notes
may be exercised only by written notice from the Representatives to the Company,
given within a period of 30 calendar days after the date of this Agreement,
setting forth the aggregate principal amount of each series of Optional Notes to
be purchased and the date on which such Optional Notes are to be delivered, as
determined by the Representatives but in no event earlier than the Closing Date
or, unless the Representatives and the Company otherwise agree in writing,
earlier than two or later than 10 business days after the date of such notice
(the “Option Closing Date”).

-11-

--------------------------------------------------------------------------------



The Notes to be purchased by the Initial Purchasers hereunder will be
represented by one or more definitive global Notes in book-entry form which will
be deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Notes to the
Representatives for the account of each Initial Purchaser, against payment by or
on behalf of the Initial Purchasers of the purchase price therefor by wire
transfer (same day funds) to such account or accounts as the Company shall
specify prior to the Closing Date or the Option Closing Date, as the case may
be, or by such means as the parties hereto shall agree prior to the such date,
by causing DTC to credit the Notes to the account of Deutsche Bank Securities
Inc. at DTC. Such delivery of and payment for the Notes shall be made at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022 at
10:00 A.M., New York time, on June 10, 2014, or at such other place, time or
date as the Initial Purchasers, on the one hand, and the Company, on the other
hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.” The Company will cause the
certificates representing the Notes to be made available for checking and
packaging by the Initial Purchasers at the offices of Deutsche Bank Securities
Inc. in New York, New York, or at such other place as Deutsche Bank Securities
Inc. may designate, at least 24 hours prior to the Closing Date or the Option
Closing Date, as the case may be.
Section 4.    Offering by the Initial Purchasers. The Initial Purchasers propose
to make an offering of the Notes at the price and upon the terms set forth in
the Pricing Disclosure Package and the Final Memorandum as soon as practicable
after this Agreement is entered into and as in the judgment of the Initial
Purchasers is advisable.
Section 5.    Covenants of the Company. The Company covenants and agrees with
each of the Initial Purchasers as follows:
(a)    Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers, (ii) the Closing Date or (iii) any Option Closing Date,
the Company will not amend or supplement the Pricing Disclosure Package and the
Final Memorandum or otherwise distribute or refer to any written communication
(as defined under Rule 405 of the Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Notes (other than the Pricing Disclosure
Package, the Recorded Road Show and the Final Memorandum) or file any report
with the Commission under the Exchange Act (other than a Report on Form 8-K)
unless the Initial Purchasers shall previously have been advised and furnished a
copy for a reasonable period of time prior to the proposed amendment, supplement
or report and as to which the Initial Purchasers shall have given their consent.
The Company will promptly, upon the reasonable request of the Initial Purchasers
or counsel for the Initial Purchasers, make any amendments or supplements to the
Pricing Disclosure Package and the Final Memorandum that may be necessary or
advisable in connection with the resale of the Notes by the Initial Purchasers.
(b)    The Company will cooperate with the Initial Purchasers in arranging for
the qualification of the Notes for offering and sale under the securities or
“Blue Sky” laws of which jurisdictions as the Initial Purchasers may designate
and will continue such qualifications in effect for as long as may be necessary
to complete the resale of the Notes; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

-12-

--------------------------------------------------------------------------------



(c)    (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Memorandum to comply with applicable
law, the Company will promptly notify the Initial Purchasers thereof and will
prepare, at the expense of the Company, an amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum that corrects such statement
or omission or effects such compliance and (2) if at any time prior to the
Closing Date or the Option Closing Date, as the case may be, (i) any event shall
occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or any Issuer Written Communication would
conflict with the Pricing Disclosure Package as then amended or supplemented, or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package so that any of the Pricing Disclosure Package or any Issuer Written
Communication will comply with law, the Company will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (a)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Pricing Disclosure Package or any Issuer Written Communication (it being
understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading or so that any Issuer Written Communication will not conflict with
the Pricing Disclosure Package or so that the Pricing Disclosure Package or any
Issuer Written Communication as so amended or supplemented will comply with law.
(d)    The Company will, without charge, provide to the Initial Purchasers and
to counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.
(e)    The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.
(f)    For so long as any of the Notes remain outstanding during any period in
which the Company is not subject to and in compliance with Section 13 or 15(d)
of the Exchange Act, the Company will furnish to the Initial Purchasers copies
of all reports and other communications (financial or otherwise) furnished by
the Company to the Trustee or to the holders of the Notes and, as soon as
available, copies of any reports or financial statements furnished to or filed
by the Company with the Commission or any national securities exchange on which
any class of securities of the Company may be listed.
(g)    None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Notes in a
manner which would require the registration under the Act of the Notes.
(h)    The Company will not, and will not permit any of the Subsidiaries or
their respective Affiliates or persons acting on their behalf to, (1) engage in
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Act) in connection with the offering of the Notes or
(2) engage in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act.

-13-

--------------------------------------------------------------------------------



(i)    For so long as any of the Notes remain outstanding, the Company will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
(j)    The Company will use its best efforts to permit the Notes to be eligible
for clearance and settlement through The Depository Trust Company.
(k)    During the period beginning on the date hereof and continuing to the date
that is 45 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc., the Company will not offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
the Company (or guaranteed by the Company) that are substantially similar to the
Notes. The foregoing sentence shall not apply to the entry into and performance
under the Call Spread Confirmations.
(l)    No offering, pledge, sale, contract to sell, short sale or other
disposition of any shares of Common Stock of the Company or other securities
convertible into or exchangeable or exercisable for shares of Common Stock or
derivative of Common Stock (or agreement for such) will be made for a period of
45 days after the date of the Final Memorandum, directly or indirectly, by the
Company otherwise than hereunder or with the prior written consent of the
Representatives. The restrictions contained in the foregoing sentence shall not
apply to (A) entry into and performance under the Call Spread Confirmations,
(B) the issuance of shares of Common Stock upon exercise, conversion, settlement
or vesting of any outstanding warrants, stock options, restricted stock units or
other derivative securities or stock-based awards granted pursuant to the
Company’s equity incentive and employee benefit plans (including employee stock
purchase plans) disclosed in the Final Memorandum, (C) the issuance of shares
of, or options to purchase shares of, Common Stock, or the grant of other
equity-based awards (including any securities convertible into shares of Common
Stock), pursuant to the Company’s equity incentive and employee benefit plans
(including employee stock purchase plans) disclosed in the Final Memorandum,
(D) the filing of any registration statement on Form S-8 with respect to the
Company’s equity incentive and employee benefit plans (including employee stock
purchase plans) disclosed in the Final Memorandum, (E) the issuance of shares of
Common Stock or other securities (including securities convertible into or
exchangeable or exercisable for shares of Common Stock or other securities) in
connection with the acquisition by the Company or any of the Subsidiaries of the
securities, business, properties or other assets of another person or entity or
pursuant to any employee benefit plan assumed by the Company or any of the
Subsidiaries in connection with any such acquisition, or (F) the issuance of
shares of Common Stock or other securities (including securities convertible
into or exchangeable or exercisable for shares of Common Stock or other
securities) in connection with joint ventures, commercial relationships or other
strategic transactions; provided, however, that, in the case of clauses (E) and
(F), the aggregate number of shares issued in all such acquisitions and
transactions does not exceed 10% of the outstanding Common Stock as of the date
of the Final Memorandum. For the avoidance of doubt, the foregoing shall in no
way restrict a subsidiary of the Company from registering, selling or otherwise
disposing of any of its common stock, including shares of common stock of such
subsidiary owned by the Company.
(m)    In connection with Notes offered and sold in an off shore transaction (as
defined in Regulation S) the Company will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.
(n)    None of the Company or any of its Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Notes.

-14-

--------------------------------------------------------------------------------



(o)    For a period of two years (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by the Company
or any of its Affiliates, none of the Company or any of its Affiliates will sell
any such Notes.
Section 6.    Expenses. The Company agrees to pay all costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated herein are consummated or this Agreement is
terminated pursuant to Section 11 hereof, including all costs and expenses
incident to (i) the printing, word processing or other production of documents
with respect to the transactions contemplated hereby, including any costs of
printing the Pricing Disclosure Package and the Final Memorandum and any
amendment or supplement thereto, and any “Blue Sky” memoranda, (ii) all
arrangements relating to the delivery to the Initial Purchasers of copies of the
foregoing documents, (iii) the fees and disbursements of the counsel (including
local and special counsel), the accountants and any other experts or advisors
retained by the Company, (iv) preparation (including printing), authentication,
issuance and delivery to the Initial Purchasers of the Notes, (v) the
qualification of the Notes under state securities and “Blue Sky” laws, including
filing fees and fees and disbursements of counsel for the Initial Purchasers
relating thereto and in connection with the preparation of any “Blue Sky”
memoranda and any supplements thereto, (vi) expenses in connection with the
“roadshow” and any other meetings with prospective investors in the Notes
(except roadshow expenses incurred by the Initial Purchasers), (vii) fees and
expenses of the Trustee including fees and expenses of counsel, (viii) any fees
charged by investment rating agencies for the rating of the Notes, (ix) any
stamp or transfer taxes in connection with the original issuance, sale and
initial resale of the Notes and (x) all other costs and expenses incident to the
performance by the Company of its obligations hereunder. If the sale of the
Notes provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 7 hereof is not
satisfied, because this Agreement is terminated pursuant to Section 11(a)(i) or
because of any failure, refusal or inability on the part of the Company to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Company agrees to promptly reimburse
the Initial Purchasers upon demand for reasonable out-of-pocket expenses
(including reasonable and documented fees, disbursements and charges of Latham &
Watkins LLP, counsel for the Initial Purchasers) that shall have been incurred
by the Initial Purchasers in connection with the proposed purchase and sale of
the Notes.
Section 7.    Conditions of the Initial Purchasers’ Obligations. The obligation
of the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date or any Option Closing Date:
(a)    On the Closing Date and on any Option Closing Date, the Initial
Purchasers shall have received the opinion, dated as of such Closing Date or
Option Closing Date and addressed to the Initial Purchasers, of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Company, substantially in the form of
Annex B hereto.
(b)    On the Closing Date or any Option Closing Date, the Initial Purchasers
shall have received the opinion, in form and substance satisfactory to the
Initial Purchasers, dated as of such Closing Date or Option Closing Date, as the
case may be, and addressed to the Initial Purchasers, of Latham & Watkins LLP,
counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Latham & Watkins
LLP shall have received and may rely upon such certificates and other documents
and information as it may reasonably request to pass upon such matters.

-15-

--------------------------------------------------------------------------------



(c)    On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited or pro forma financial information in the Pricing
Disclosure Package. On the Closing Date and any Option Closing Date, the Initial
Purchasers shall have received from the Independent Accountants a comfort letter
dated the Closing Date or the Option Closing Date, as the case may be, in form
and substance satisfactory to counsel for the Initial Purchasers, which shall
refer to the comfort letter dated the date hereof and reaffirm or update as of a
more recent date, the information stated in the comfort letter dated the date
hereof and similarly address the audited and any unaudited or pro forma
financial information in the Final Memorandum.
(d)    The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Time of Execution and on
and as of the Closing Date and any Option Closing Date as if made on and as of
such Closing Date or Option Closing Date; the statements of the Company’s
officers made pursuant to any certificate delivered in accordance with the
provisions hereof shall be true and correct on and as of the date made and on
and as of such Closing Date or Option Closing Date; the Company shall have
performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date or
Option Closing Date; and, except as described in the Pricing Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto after
the date hereof), subsequent to the date of the most recent financial statements
in such Pricing Disclosure Package and the Final Memorandum, there shall have
been no event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
(e)    The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date or any Option Closing Date.
(f)    Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Company or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect.
(g)    The Initial Purchasers shall have received a certificate of the Company,
dated the Closing Date and any Option Closing Date, as the case may be, signed
on behalf of the Company by its Chairman of the Board, President or any Senior
Vice President and the Chief Financial Officer, to the effect that:
(i)    the representations and warranties of the Company contained in this
Agreement are true and correct on and as of the Time of Execution and on and as
of such Closing Date or Option Closing Date, and the Company has performed all
covenants and agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date or Option
Closing Date;
(ii)    at such Closing Date or Option Closing Date, since the date hereof or
since the date of the most recent financial statements in the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto after the date hereof), no event or development has occurred, and no
information has become known, that, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect; and

-16-

--------------------------------------------------------------------------------



(iii)    the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).
(h)    The shares of Common Stock issuable upon conversion of the Notes shall
have been duly listed for quotation on the New York Stock Exchange.
(i)    The Company shall have caused each executive officer and director of the
Company to execute and deliver to the Representatives, on or prior to the date
of this Agreement, a letter or letters, substantially in the form attached
hereto as Annex C (the “Lock-up Agreement”).
On or before the Closing Date and any Option Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
further documents, opinions, certificates, letters and schedules or instruments
relating to the business, corporate, legal and financial affairs of the Company
and the Subsidiaries as they shall have heretofore reasonably requested from the
Company.
All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Company shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.
Section 8.    Offering of Notes; Restrictions on Transfer. (a) Each of the
Initial Purchasers agrees with the Company (as to itself only) that (i) it has
not and will not solicit offers for, or offer or sell, the Notes by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Act; and (ii) it will solicit offers for the
Notes only from, and will offer the Notes only to (A) inside the United States,
persons whom the Initial Purchasers reasonably believe to be QIBs or, if any
such person is buying for one or more institutional accounts for which such
person is acting as fiduciary or agent, only when such person has represented to
the Initial Purchasers that each such account is a QIB, to whom notice has been
given that such sale or delivery is being made in reliance on Rule 144A, and, in
each case, in transactions under Rule 144A and (B) outside the United States, to
persons other than U.S. persons (“non-U.S. purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for non-U.S. beneficial owners (other than an estate or
trust)); provided, however, that, in the case of this clause (B), in purchasing
such Notes such persons are deemed to have represented and agreed as provided
under the caption “Transfer Restrictions” contained in the Pricing Disclosure
Package and the Final Memorandum.
(b)    Each of the Initial Purchasers represents and warrants (as to itself
only) with respect to sales outside the United States that (i) the Notes have
not been and will not be sold within the United States or to, or for the account
or benefit of, U.S. persons except in accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act; and
(ii) it will sell the Notes (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Notes, and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.
Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

-17-

--------------------------------------------------------------------------------



Section 9.    Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:
(i)    any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or
(ii)    the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading;
and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, or liability arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or Final Memorandum or any amendment or supplement thereto in
reliance upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by the Initial Purchasers through Deutsche
Bank Securities Inc. specifically for use therein, it being understood and
agreed that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 12 hereof.
The indemnity provided for in this Section 9 will be in addition to any
liability that the Company may otherwise have to the indemnified parties. The
Company shall not be liable under this Section 9 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.

-18-

--------------------------------------------------------------------------------



(b)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Pricing Disclosure Package or
Final Memorandum or any amendment or supplement thereto, or (ii) the omission or
the alleged omission to state therein a material fact required to be stated in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto, or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser, furnished to the Company by the Initial Purchasers through Deutsche
Bank Securities Inc. specifically for use therein, it being understood and
agreed that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 12 hereof;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses incurred by the Company or
any such director, officer or controlling person in connection with
investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 9 will be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties. The Initial Purchasers shall not be liable under this Section 9 for any
settlement of any claim or action effected without their consent, which shall
not be unreasonably withheld.

-19-

--------------------------------------------------------------------------------



(c)    Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) or (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel (including local counsel)
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel (including local counsel) chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be one or more
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless the indemnified
party shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of paragraph (a) of this Section 9 or the Company in the
case of paragraph (b) of this Section 9, representing the indemnified parties
under such paragraph (a) or paragraph (b), as the case may be, who are parties
to such action or actions). All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld,
conditioned or delayed), unless such indemnified party waived in writing its
rights under this Section 9, in which case the indemnified party may effect such
a settlement without such consent. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement or
compromise of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party, or indemnity could have been
sought hereunder by any indemnified party, unless such settlement (A) includes
an unconditional written release of the indemnified party, in form and substance
reasonably satisfactory to the indemnified party, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

-20-

--------------------------------------------------------------------------------



(d)    In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company on the one hand and any Initial Purchaser on
the other shall be deemed to be in the same proportion as the total proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by such Initial Purchaser. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand, or such Initial Purchaser on the other,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or alleged statement or
omission, and any other equitable considerations appropriate in the
circumstances. The Company and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company, each officer of the
Company and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.
Section 10.    Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, its
officers and the Initial Purchasers set forth in this Agreement or made by or on
behalf of them pursuant to this Agreement shall remain in full force and effect,
regardless of (i) any investigation made by or on behalf of the Company, any of
its officers or directors, the Initial Purchasers or any controlling person
referred to in Section 9 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6, 9, 10 and 15 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.
Section 11.    Termination. (a) This Agreement may be terminated in the sole
discretion of the Initial Purchasers by notice to the Company given prior to the
Closing Date in the event that the Company shall have failed, refused or been
unable to perform all obligations and satisfy all conditions on its part to be
performed or satisfied hereunder at or prior thereto or, if at or prior to the
Closing Date,
(i)    since the respective dates as of which information is given in the
Pricing Disclosure Package and the Final Offering Memorandum, a Material Adverse
Effect has occurred;

-21-

--------------------------------------------------------------------------------



(ii)    trading in securities of the Company or in securities generally on the
New York Stock Exchange, American Stock Exchange or the NASDAQ Global Market
shall have been suspended or materially limited or minimum or maximum prices
shall have been established on any such exchange or market;
(iii)    a banking moratorium shall have been declared by New York or U.S.
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;
(iv)    there shall have been (A) an outbreak or escalation of hostilities
between the United States and any foreign power, or (B) an outbreak or
escalation of any other insurrection or armed conflict involving the United
States or any other national or international calamity or emergency, or (C) any
material change in the financial markets of the United States which, in the case
of (A), (B) or (C) above and in the sole judgment of the Initial Purchasers,
makes it impracticable or inadvisable to proceed with the offering or the
delivery of the Notes as contemplated by the Pricing Disclosure Package and the
Final Memorandum; or
(v)    any securities of the Company shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Company (other than an announcement with positive implications of a possible
upgrading).
(b)    Termination of this Agreement pursuant to this Section 11 shall be
without liability of any party to any other party except as provided in
Section 10 hereof.
Section 12.    Information Supplied by the Initial Purchasers. The statements
set forth in the last paragraph on the front cover page (as such paragraph is
supplemented by the first item on Annex A) and in the twelfth paragraph and the
fifteenth paragraph under the heading “Plan of Distribution” in the Preliminary
Memorandum and the Final Memorandum (to the extent such statements relate to the
Initial Purchasers) constitute the only information furnished by the Initial
Purchasers to the Company for the purposes of Sections 2(a) and 9 hereof.
Section 13.    Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561), and to
Goldman, Sachs & Co., 200 West Street, New York, New York 10282, Attention:
Registration Department (fax: (212) 902-9316); if sent to the Company, shall be
mailed or delivered to the Company at SunEdison, Inc., 501 Pearl Drive (City of
O’Fallon), St. Peters, Missouri 63376, Attention: General Counsel (fax: (866)
773-0793).
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

-22-

--------------------------------------------------------------------------------



Section 14.    Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Company contained in Section 9 of this Agreement shall also be for the
benefit of any person or persons who control the Initial Purchasers within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 9 of this Agreement
shall also be for the benefit of the directors of the Company, its officers and
any person or persons who control the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act. No purchaser of Notes from the
Initial Purchasers will be deemed a successor because of such purchase.
Section 15.    APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY
PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
Section 16.    No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that (i) the purchase and sale of the Notes pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Company,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.
Section 17.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

-23-

--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.
Very truly yours,
SUNEDISON, INC.
By:    /s/ Brian Wuebbels
    Name: Brian Wuebbels    Title: EVP & CFO
The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
DEUTSCHE BANK SECURITIES INC.
By:    /s/ Andrew Yeager
    Name: Andrew Yeager    Title: Managing Director
By:    /s/ Francis Windels
    Name: Francis Windels    Title: Managing Director
GOLDMAN, SACHS & CO.
By:    /s/ Adam Greene
    Name: Adam Greene    Title: Vice President
As Representatives of the several Initial
Purchasers listed on Schedule 1 hereto.





-24-

--------------------------------------------------------------------------------






SCHEDULE 1
Initial Purchaser
Principal Amount of
Notes due 2020


Deutsche Bank Securities Inc.
$145,000,000
Goldman, Sachs & Co.
120,000,000
Wells Fargo Securities, LLC
65,000,000
Barclays Capital Inc.
65,000,000
RBS Securities Inc.
40,000,000
Macquarie Capital (USA) Inc.
40,000,000
Citigroup Global Markets Inc.
25,000,000


   Total
$500,000,000











--------------------------------------------------------------------------------






ANNEX A


1.
Additional Time of Execution Information

Pricing Term Sheet











--------------------------------------------------------------------------------






ANNEX B


Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
1.Based solely on our review of the Delaware Certificates, the Company is an
existing corporation under the DGCL.
2.The Company has the corporate power and authority to execute and deliver each
of the Transaction Agreements and to consummate the issuance and sale of the
Securities contemplated thereby under the DGCL.
3.Each of the Transaction Agreements has been duly authorized, executed and
delivered by all requisite corporate action on the part of the Company under the
DGCL.
4.The Indenture constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms under the laws of
the State of New York.
5.Neither the execution and delivery by the Company of the Transaction
Agreements nor the consummation by the Company of the issuance and sale of the
Securities contemplated thereby: (i) conflicts with the Organizational
Documents, (ii) constitutes a violation of, or a default under, any Scheduled
Contract, (iii) contravenes any Scheduled Order or (iv) violates any law, rule
or regulation of the State of New York or the United States of America.
6.Neither the execution and delivery by the Company of the Transaction
Agreements nor the consummation by the Company of the issuance and sale of the
Securities requires the consent, approval, licensing or authorization of, or any
filing, recording or registration with, any governmental authority under any
law, rule or regulation of the State of New York or the United States of America
except for those consents, approvals, licenses and authorizations already
obtained and those filings, recordings and registrations already made.
7.The Note Certificates, when duly authenticated by the Trustee and issued and
delivered by the Company against payment therefor in accordance with the terms
of the Purchase Agreement and the Indenture, will constitute the valid and
binding obligation of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with its terms under the laws of
the State of New York.
8.The [ó] shares of Common Stock initially issuable upon conversion of the
Securities pursuant to the Indenture (the “Conversion Shares”) have been duly
authorized by all requisite corporate action on the part of the Company under
the DGCL and, when issued upon conversion of the Securities in accordance with
the terms of the Indenture, will be validly issued, fully paid and
nonassessable. The resolutions of the Pricing Committee of the Board of
Directors of the Company approving the issuance of the Securities state that
they have reserved the Conversion Shares for issuance.
9.The statements in the Disclosure Package and the Offering Memorandum under the
caption “Description of the Notes” (other than “Book-Entry, Delivery and Form”)
and “Description of Convertible Note Hedge and Warrant Transactions” insofar as
such statements purport to summarize certain provisions of the Indenture, the
Note Certificates, the [Note Hedge Confirmations] and the [Warrant
Confirmations], fairly summarize such provisions in all material respects.






--------------------------------------------------------------------------------



10.The statements in the Disclosure Package and the Offering Memorandum under
(i) the caption “Description of Our Capital Stock,” insofar as such statements
purport to summarize certain provisions of the DGCL, the Certificate of
Incorporation and the Bylaws, and (ii) the caption “Plan of Distribution,”
insofar as such statements purport to summarize certain provisions of the
Purchase Agreement, fairly summarize such provisions in all material respects.
11.The form of certificate used to evidence the Common Stock complies in all
material respects with the applicable requirements of the Certificate of
Incorporation and the Bylaws, the DGCL and the New York Stock Exchange.
12.The Company is not and, solely after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Disclosure Package and the Offering Memorandum, will not be an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
13.Assuming (i) the accuracy of the representations and warranties of the
Company set forth in Sections 2(aa) of the Purchase Agreement and of you in
Section 8(b) of the Purchase Agreement, (ii) the due performance by the Company
of the covenants and agreements set forth in Sections 6(g), (h) and (o) of the
Purchase Agreement and the due performance by you of the covenants and
agreements set forth in Section 8 of the Purchase Agreement, (iii) your
compliance with the offering and transfer procedures and restrictions described
in the Disclosure Package and the Offering Memorandum, (iv) the accuracy of the
representations and warranties made in accordance with the Purchase Agreement,
the Disclosure Package and the Offering Memorandum by purchasers to whom you
initially resell the Securities and (v) that purchasers to whom you initially
resell the Securities receive a copy of the Disclosure Package or Offering
Memorandum prior to confirmation of such sale, the offer, sale and delivery of
the Securities to you in the manner contemplated by the Purchase Agreement, the
Disclosure Package and the Offering Memorandum and the initial resale of the
Securities by you in the manner contemplated in the Disclosure Package, the
Offering Memorandum and the Purchase Agreement, do not require registration
under the Securities Act of 1933, or qualification of the Indenture under the
Trust Indenture Act of 1939, as amended, it being understood that we do not
express any opinion as to the Common Stock issuable upon conversion of any
Security or any subsequent reoffer or resale of any Security or any such Common
Stock.
On the basis of the foregoing, no facts have come to our attention that have
caused us to believe that the Offering Memorandum, as of its date and as of the
date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (except that in each case we do not express any view as to
the financial statements, schedules and other financial information included or
incorporated by reference therein or excluded therefrom, or the report of
management’s assessment of the effectiveness of internal controls over financial
reporting or the auditors’ report on the effectiveness of the Company’s internal
controls over financial reporting).
In addition, on the basis of the foregoing, no facts have come to our attention
that have caused us to believe that the Disclosure Package, as of the Applicable
Time, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except that we do
not express any view as to the financial statements, schedules and other
financial information included or incorporated by reference therein or excluded
therefrom, or the report of management’s assessment of the effectiveness of
internal controls over financial reporting or the auditors’ report on the
effectiveness of the Company’s internal controls over financial reporting).






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




ANNEX C


Form of Lock-up Agreement




LOCK-UP AGREEMENT








June [●], 2014


SunEdison, Inc.


Deutsche Bank Securities Inc.
Goldman, Sachs & Co.


As Representatives of the
Several Initial Purchasers


c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005


c/o Goldman, Sachs & Co.
200 West Street
New York, New York 10282


Ladies and Gentlemen:


The undersigned understands that Deutsche Bank Securities Inc. and Goldman,
Sachs & Co., as representatives (the “Representatives”) of the several initial
purchasers (the “Initial Purchasers”), propose to enter into a Purchase
Agreement (the “Purchase Agreement”) with SunEdison, Inc. (the “Company”),
providing for the sale by the Company to the Initial Purchasers, including the
Representatives, of convertible notes due 2020 (the “Securities”) of the Company
(the “Offering”).
To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned agrees
that, without the prior written consent of the Representatives, the undersigned
will not, directly or indirectly, offer, sell, pledge, contract to sell
(including any short sale), grant any option to purchase or otherwise dispose of
any shares of common stock, par value $.01 (the “Common Stock”), of the Company
(including, without limitation, shares of Common Stock of the Company which may
be deemed to be beneficially owned by the undersigned currently or hereafter in
accordance with the rules and regulations of the Securities and Exchange
Commission (the “Commission”), shares of Common Stock which may be issued upon
exercise of a stock option or warrant and any other security convertible into or
exchangeable for Common Stock) or enter into any Hedging Transaction (as defined
below) relating to the Common Stock (each of the foregoing referred to as a
“Disposition”) during the period commencing on the date hereof and continuing
until, and including, the date that is 45 days after the date of the final
offering memorandum relating to the Offering (the “Lock-Up Period”). The
foregoing restriction is expressly intended to preclude the undersigned from
engaging in any Hedging Transaction or other transaction which is designed to or
reasonably expected to lead to or result in a Disposition during the Lock-Up
Period even if the securities would be disposed of by someone other than the
undersigned. “Hedging Transaction” means any short sale (whether or not against
the box) or any




--------------------------------------------------------------------------------

 

purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock.
Notwithstanding the foregoing, the undersigned may transfer any or all of the
shares of Common Stock or other Company securities (including securities
convertible into or exercisable or exchangeable for shares of Common Stock) (i)
by gift, will or intestacy, (ii) to an immediate family member or a trust formed
for the benefit of an immediate family member, (iii) if the undersigned is a
trust, to a trustor or beneficiary of the trust, (iv) in a distribution to
partners, members or shareholders of the undersigned, (v) acquired in open
market transactions after the completion of the Offering, (vi) to any
corporation, partnership, limited liability company or other entity all of the
beneficial ownership interests of which are held by the undersigned or the
immediate family of the undersigned in a transaction not involving a disposition
for value, (vii) pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of the Common
Stock involving a change of control of the Company (including voting in favor of
any such transaction or taking any other action in connection with such
transaction), provided that in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Common Stock owned
by the undersigned shall remain subject to the restrictions contained in this
Lock-Up Agreement; provided, however, it shall be a condition to any transfer
permitted under clause (i), (ii), (iii), (iv) or (vi) that the transferee
execute an agreement stating that the transferee is receiving and holding the
securities subject to the provisions of this Lock-Up Agreement; provided further
that, for clause (i), (ii), (iii), (iv) or (vi), the transfer does not trigger
any filing or reporting requirement or obligation or result in any other
voluntary or mandatory public disclosure, including but not limited to Form 4 of
Section 16 of the Securities Exchange Act of 1934, as amended. For purposes of
this paragraph, “immediate family member” means any relationship by blood,
marriage, domestic partnership or adoption, not more remote than a first cousin.
In addition, the restrictions set forth in this Lock-Up Agreement shall not
prohibit or restrict the undersigned from (i) establishing a trading plan
meeting the requirements of Rule 10b5-1 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), provided that no sales of Common Stock
shall occur under such plan and no public disclosure of any such action shall be
required or shall be made voluntarily by any person prior to the expiration of
the 45-day period referred to above, or (ii) exercising an option to purchase
shares of Common Stock granted under any stock-based compensation plan of the
Company, provided that the underlying shares of Common Stock shall continue to
be subject to the restrictions on transfer set forth in this Lock-Up Agreement.
The undersigned agrees that the Company is authorized to cause the transfer
agent for the Company to note stop transfer instructions on the transfer books
and records of the Company with respect to any shares of Common Stock or other
Company securities for which the undersigned is the record or beneficial holder.
    
In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company held by the undersigned, including any registration rights agreement to
which the undersigned and the Company may be party; provided that such waiver
shall apply only to the proposed Offering, and any other action taken by the
Company in connection with the proposed Offering.


The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

7



--------------------------------------------------------------------------------

 

        
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.


Notwithstanding anything herein to the contrary, if (i) the closing of the
Offering has not occurred prior to June 30, 2014, (ii) the Purchase Agreement
(other than the provisions thereof which survive termination) is terminated
prior to payment for and delivery of the Securities to be sold thereunder or
(iii) any Representative notifies the Company, or the Company notifies the
Representatives, in writing, prior to the execution of the Purchase Agreement,
that it has determined not to proceed with the Offering, this agreement shall be
of no further force or effect as of such time.


[signature page follows]



8



--------------------------------------------------------------------------------




Signature: ________________________________


Print Name: ______________________________














